Citation Nr: 1043552	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to the Veteran's service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967, from March 1974 to July 1976, and from August 1976 to July 
1978.

This matter is on appeal from a July 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

As an initial matter, the May 2006 VA examination and opinion for 
the issue of sleep apnea are not adequate for adjudication 
purposes.  First, while the examiner mentioned that the claims 
file was "selectively reviewed," he has not indicated whether 
he has considered the Veteran's clinically observed history of 
sleep apnea.  Specifically, the competent evidence indicates a 
history of sleep apnea as early as September 1995 (although it is 
implied that this disorder preceded that date), but is not clear 
whether the examiner considered this information.  

Moreover, the examiner's opinion itself lacks an adequate 
rationale in support.  In this case, he stated that the Veteran's 
sleep apnea was "more likely as not related to PTSD."  This 
statement is by itself a positive opinion.  However, the next 
sentence, which proposes alternative causes of sleep apnea, 
suggests that the opinion may have been incorrectly transcribed.  
Moreover, the examiner stated that his opinion may be impacted by 
a scheduled pulmonary function test and chest X-ray.  Although 
these tests were performed within two days of the examination, 
there was no addendum to the opinion provided by the examiner.  

The RO was clearly also confused by this opinion, as was 
indicated in a June 2006 correspondence it sent to the VA Medical 
Center in Miami, Florida.  A Medical Center representative 
responded to the RO's letter by responding that the Veteran's 
sleep apnea was not secondary to his PTSD, but this 
representative was not the person who examined the Veteran.  
Indeed, it is unclear whether this representative has medical 
training at all.  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, the 
examination did not provide enough information for the Board to 
adequately consider the Veteran's claim for sleep apnea.  
Therefore in compliance with Barr, the Board finds that is 
necessary to remand the issue for a new examination that 
addresses whether the Veteran's sleep apnea is directly related 
to his active duty service or to any service-connected 
disability.

Next, during a VA examination unrelated to the issue on appeal in 
December 2001, the Veteran stated that he had been receiving 
disability benefits from the Social Security Administration (SSA) 
since 1999.  VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 
5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006).  Indeed, the Court has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained, if relevant.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (there is no duty to get SSA records when there is no 
evidence that they are relevant).  While it is not clear whether 
these records are relevant or not, an attempt should be made to 
acquire them.

Finally, Board notes that the Veteran was provided notice of what 
evidence is necessary to support a claim for service connection 
in a letter dated March 2006.  However, this notice letter did 
not include notice on what evidence is necessary to support a 
claim for service connection as a secondary condition of an 
already service-connected disability.  Therefore, the Veteran 
should be provided notice on this subject.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given VCAA compliant 
notice regarding establishing entitlement to 
service connection to include as secondary to 
a service-connected disability under 38 
C.F.R. § 3.310 (2010).

2.  Obtain all treatment records from the VA 
Medical Center in Miami, Florida, since 
January 2007.  Specifically, any treatment 
related to his sleep apnea, respiratory 
disorders or any outpatient psychiatric 
treatment should be acquired.

3.  Obtain the Veteran's SSA records, 
including the medical evidence used to 
determine disability eligibility.  If no SSA 
records are available, it should be so noted 
in the claims file.

4.  Schedule the Veteran for an examination 
to determine the current nature and extent of 
his sleep apnea.  The claims folder must be 
made available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  All pertinent 
pathology should be noted in the examination 
report.

Next, the examiner should provide an opinion 
as to whether it is at least as likely as not 
(i.e. a 50 percent probability or greater) 
that the Veteran's sleep apnea is 
attributable to either active duty service, 
or to a service-connected disability.  

A rationale for all opinions should be 
provided, which should include a discussion 
of all relevant medical evidence as well as 
the Veteran's own statements.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with supporting rationale.

5.  Thereafter, readjudicate the issue of 
entitlement service connection for sleep 
apnea, to include as secondary to a service-
connected disability.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

